

2011 EQUITY INCENTIVE PLAN
OF
SIGMA LABS, INC.

 
1.
PURPOSES OF THE PLAN

 
The purposes of the 2011 Equity Incentive Plan (the “Plan”) of Sigma Labs, Inc.,
a Nevada corporation (the “Company”), are to:
 
1.1           Encourage selected employees, directors, consultants and advisers
to improve operations and increase the profitability of the Company;
 
1.2           Encourage selected employees, directors, consultants and advisers
to accept or continue employment or association with the Company or its
Affiliates; and
 
1.3           Increase the interest of selected employees, directors,
consultants and advisers in the Company’s welfare through participation in the
growth in value of the common stock of the Company (the “Common Stock”).  All
references herein to stock or shares, unless otherwise specified, shall mean
Common Stock.
 
2.
TYPES OF AWARDS; ELIGIBLE PERSONS

 
2.1           The Administrator (as defined below) may, from time to time, take
the following action, separately or in combination, under the Plan: (i) grant
“incentive stock options” (“ISOs”) intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”); (ii) grant “non-qualified options” (“NQOs,”
and together with ISOs, “Options”); (iii) grant or sell Common Stock subject to
restrictions (“restricted stock”) and (iv) grant stock appreciation rights (any
such right would permit the holder to receive the excess of the fair market
value of Common Stock on the exercise date over its fair market value (or a
greater base value) on the grant date (“SARs”)), either in tandem with Options
or as separate and independent grants.  Any such awards may be made to
employees, including employees who are officers or directors, and to individuals
described in Section 1 of the Plan who the Administrator believes have made or
will make a contribution to the Company or any Affiliate (as defined below);
provided, however, that only a person who is an employee of the Company or any
Affiliate at the date of the grant of an Option is eligible to receive ISOs
under the Plan.  The term “Affiliate” as used in the Plan means a parent or
subsidiary corporation as defined in the applicable provisions (currently
Sections 424(e) and (f), respectively) of the Code.  The term “employee”
includes an officer or director who is an employee of the Company.  The term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant.  The term “adviser” includes persons employed by, or otherwise
affiliated with, an adviser.
 
2.2           Except as otherwise expressly set forth in the Plan, no right or
benefit under the Plan shall be subject in any manner to anticipation,
alienation, hypothecation, or charge, and any such attempted action shall be
void.  No right or benefit under the Plan shall in any manner be liable for or
subject to debts, contracts, liabilities, or torts of any option holder or any
other person except as otherwise may be expressly required by applicable law.

 
 

--------------------------------------------------------------------------------

 

3.
STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS

 
Subject to the provisions of Sections 6.1.1 and 8.2 of the Plan, the total
number of shares of Common Stock which may be offered, or issued as restricted
stock or on the exercise of Options or SARs under the Plan shall not exceed
31,000,000 shares of Common Stock.  The shares subject to an Option or SAR
granted under the Plan which expire, terminate or are cancelled unexercised
shall become available again for grants under the Plan.  If shares of restricted
stock awarded under the Plan are forfeited to the Company or repurchased by the
Company, the number of shares forfeited or repurchased shall again be available
under the Plan.  Where the exercise price of an Option is paid by means of the
optionee’s surrender of previously owned shares of Common Stock or the Company’s
withholding of shares otherwise issuable upon exercise of the Option as may be
permitted herein, only the net number of shares issued and which remain
outstanding in connection with such exercise shall be deemed “issued” and no
longer available for issuance under the Plan.  No eligible person shall be
granted Options or other awards during any twelve-month period covering more
than 5,000,000 shares.
 
4.
ADMINISTRATION

 
4.1           The Plan shall be administered by the Board of Directors of the
Company (the “Board”) or by a committee (the “Committee”) to which
administration of the Plan, or of part of thereof, is delegated by the Board (in
either case, the “Administrator”).  The Board shall appoint and remove members
of the Committee in its discretion in accordance with applicable laws.  At the
Board’s discretion, the Committee may be comprised solely of “non-employee
directors” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or  “outside directors” within the
meaning of  Section 162(m) of the Code.  The Administrator may delegate
non-discretionary administrative duties to such employees of the Company as the
Administrator deems proper and the Board, in its absolute discretion, may at any
time and from time to time exercise any and all rights and duties of the
Administrator under the Plan.
 
4.2           Subject to the other provisions of the Plan, the Administrator
shall have the authority, in its discretion: (i) to grant Options and SARs and
grant or sell restricted stock; (ii) to determine the fair market value of the
Common Stock subject to Options or other awards; (iii) to determine the exercise
price of Options granted, which shall be no less than the fair market value of
the Common Stock on the date of grant, the economic terms of SARs granted, which
shall provide for a benefit of the appreciation on Common Stock over not less
than the value of the Common Stock on the date of grant, or the offering price
of restricted stock; (iv) to determine the persons to whom, and the time or
times at which, Options or SARs shall be granted or restricted stock granted or
sold, and the number of shares subject to each Option or SAR or the number of
shares of restricted stock granted or sold; (v) to construe and interpret the
terms and provisions of the Plan, of any applicable agreement and all Options
and SARs granted under the Plan, and of any restricted stock award under the
Plan; (vi) to prescribe, amend, and rescind rules and regulations relating to
the Plan; (vii) to determine the terms and provisions of each Option and SAR
granted and award of restricted stock (which need not be identical), including
but not limited to, the time or times at which Options and SARs shall be
exercisable or the time at which the restrictions on restricted stock shall
lapse; (viii) with the consent of the grantee, to rescind any award or exercise
of an Option or SAR and to modify or amend the terms of any Option, SAR or
restricted stock; (ix) to reduce the purchase price of restricted stock; (x) to
accelerate or defer (with the consent of the grantee) the exercise date of any
Option or SAR or the date on which the restrictions on restricted stock lapse;
(xi) to issue shares of restricted stock to an optionee in connection with the
accelerated exercise of an Option by such optionee; (xii) to authorize any
person to execute on behalf of the Company any instrument evidencing the grant
of an Option. SAR or award of restricted stock; (xiii) to determine the duration
and purposes of leaves of absence which may be granted to participants without
constituting a termination of their employment for the purposes of the Plan; and
(xiv) to make all other determinations deemed necessary or advisable for the
administration of the Plan, any applicable agreement, Option, SAR or award of
restricted stock.

 
2

--------------------------------------------------------------------------------

 

4.3           All questions of interpretation, implementation, and application
of the Plan or any agreement or Option, SAR or award of restricted stock shall
be determined by the Administrator, which determination shall be final and
binding on all persons.
 
5.
GRANTING OF OPTIONS AND SARS; AGREEMENTS

 
5.1           No Options or SARs shall be granted under the Plan after ten (10)
years from the date of adoption of the Plan by the Board.
 
5.2           Each Option and SAR shall be evidenced by a written agreement, in
form satisfactory to the Administrator, executed by the Company and the person
to whom such grant is made.  In the event of a conflict between the terms or
conditions of an agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall govern.
 
5.3           Each agreement shall specify whether the Option it evidences is an
NQO or an ISO, provided, however, all Options granted under the Plan to
non-employee directors, consultants and advisers of the Company are intended to
be NQOs.
 
5.4           Subject to Section 6.3.3 with respect to ISOs, the Administrator
may approve the grant of Options or SARs under the Plan to persons who are
expected to become employees, directors, consultants or advisers of the Company,
but are not employees, directors, consultants or advisers at the date of
approval.
 
6.
TERMS AND CONDITIONS OF OPTIONS AND SARS

 
Each Option and SAR granted under the Plan shall be subject to the terms and
conditions set forth in Section 6.1.  NQOs and SARs shall also be subject to the
terms and conditions set forth in Section 6.2, but not those set forth in
Section 6.3.  ISOs shall also be subject to the terms and conditions set forth
in Section 6.3, but not those set forth in Section 6.2.  SARs shall be subject
to the terms and conditions of Section 6.4.
 
6.1           Terms and Conditions to Which All Options and SARs Are
Subject.  All Options and SARs granted under the Plan shall be subject to the
following terms and conditions:

 
3

--------------------------------------------------------------------------------

 

6.1.1           Changes in Capital Structure.  Subject to Section 6.1.2, if the
Common Stock of the Company is changed by reason of a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification, or if
the Company effects a spin-off of the Company’s subsidiary, appropriate
adjustments shall be made by the Administrator, in its sole discretion, in (a)
the number and class of shares of stock subject to the Plan and each Option and
SAR outstanding under the Plan, and (b) the exercise price of each outstanding
Option; provided, that the Company shall not be required to issue fractional
shares as a result of any such adjustments.  Any adjustment, however, in an
outstanding Option shall be made without change in the total price applicable to
the unexercised portion of the Option but with a corresponding adjustment in the
price for each share covered by the unexercised portion of the
Option.  Adjustments under this Section 6.1.1 shall be made by the
Administrator, whose determination as to the nature of the adjustments that
shall be made, and the extent thereof, shall be final, binding, and
conclusive.  If an adjustment under this Section 6.1.1 would result in a
fractional share interest under an option or any installment, the
Administrator’s decision as to inclusion or exclusion of that fractional share
interest shall be final, but no fractional shares of stock shall be issued under
the Plan on account of any such adjustment.
 
6.1.2           Corporate Transactions.  Except as otherwise provided in the
applicable agreement, in the event of a Corporate Transaction (as defined
below), the Administrator shall notify each holder of an Option or SAR at least
thirty (30) days prior thereto or as soon as may be practicable.  To the extent
not then exercised all Options and SARs shall terminate immediately prior to the
consummation of such Corporate Transaction unless the Administrator determines
otherwise in its sole discretion; provided. however, that the Administrator, in
its sole discretion, may (i) permit exercise of any Options or SARs prior to
their termination, even if such Options or SARs would not otherwise have been
exercisable, and/or (ii) provide that all or certain of the outstanding Options
and SARs shall be assumed or an equivalent Option or SAR substituted by an
applicable successor corporation or entity or any Affiliate of the successor
corporation or entity.  A “Corporate Transaction” means (i) a liquidation or
dissolution of the Company; (ii) a merger or consolidation of the Company with
or into another corporation or entity (other than a merger with a wholly-owned
subsidiary); (iii) a sale of all or substantially all of the assets of the
Company; or (iv) a purchase or other acquisition of more than 50% of the
outstanding stock of the Company by one person or by more than one person acting
in concert.
 
6.1.3           Time of Option or SAR Exercise.  Subject to Section 5 and
Section 6.3.4, an Option or SAR granted under the Plan shall be exercisable (a)
immediately as of the effective date of the of the applicable agreement or (b)
in accordance with a schedule or performance criteria as may be set by the
Administrator and specified in the applicable agreement.  However, in no case
may an Option or SAR be exercisable until a written agreement in form and
substance satisfactory to the Company is executed by the Company and the
grantee.
 
6.1.4           Grant Date.  The date of grant of an Option or SAR under the
Plan shall be the date approved or specified by the Administrator and reflected
as  the effective date of the applicable agreement.
 
6.1.5           Non-Transferability of Rights.  Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to NQOs and SARs, no Option or SAR granted under the Plan
shall be assignable or otherwise transferable by the grantee except by will or
by the laws of descent and distribution.  During the life of the grantee, an
Option or SAR shall be exercisable only by the grantee or permitted transferee.

 
4

--------------------------------------------------------------------------------

 

6.1.6           Payment.  Except as provided below, payment in full, in cash,
shall be made for all Common Stock purchased at the time written notice of
exercise of an Option is given to the Company and the proceeds of any payment
shall be considered general funds of the Company.  The Administrator, in the
exercise of its absolute discretion after considering any tax, accounting and
financial consequences, may authorize any one or more of the following
additional methods of payment:
 
    (a)     Subject to the Sarbanes-Oxley Act of 2002, acceptance of the
optionee’s full recourse promissory note for all or part of the Option price,
payable on such terms and bearing such interest rate as determined by the
Administrator (but in no event less than the minimum interest rate specified
under the Code at which no additional interest or original issue discount would
be imputed), which promissory note may be either secured or unsecured in such
manner as the Administrator shall approve (including, without limitation, by a
security interest in the shares of the Company);
 
    (b)       Subject to the discretion of the Administrator and the terms of
the stock option agreement granting the Option, delivery by the optionee of
shares of Common Stock already owned by the optionee for all or part of the
Option price, provided the fair market value (determined as set forth in Section
6.1.9) of such shares of Common Stock is equal on the date of exercise to the
Option price, or such portion thereof as the optionee is authorized to pay by
delivery of such stock;
 
    (c)       Subject to the discretion of the Administrator, through the
surrender of shares of Common Stock then issuable upon exercise of the Option,
provided the fair market value (determined as set forth in Section 6.1.9) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by surrender
of such stock; and
 
    (d)       By means of so-called cashless exercises as permitted under
applicable rules and regulations of the Securities and Exchange Commission and
the Federal Reserve Board.
 
6.1.7           Withholding and Employment Taxes.  At the time of exercise and
as a condition thereto, or at such other time as the amount of such obligation
becomes determinable, the grantee of an Option or SAR shall remit to the Company
in cash all applicable federal and state withholding and employment taxes.  Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the holder’s (i) delivery of a promissory note in the required
amount on such terms as the Administrator deems appropriate, (ii) tendering to
the Company previously owned shares of Common Stock or other securities of the
Company with a fair market value equal to the required amount, or (iii) agreeing
to have shares of Common Stock (with a fair market value equal to the required
amount), which are acquired upon exercise of the Option or SAR, withheld by the
Company.

 
5

--------------------------------------------------------------------------------

 

6.1.8           Other Provisions.  Each Option and SAR granted under the Plan
may contain such other terms, provisions, and conditions not inconsistent with
the Plan as may be determined by the Administrator, and each ISO granted under
the Plan shall include such provisions and conditions as are necessary to
qualify the Option as an “incentive stock option” within the meaning of Section
422 of the Code.
 
6.1.9           Determination of Value.  For purposes of the Plan, the fair
market value of Common Stock or other securities of the Company shall be
determined as follows:
 
     (a)      If the stock of the Company is listed on a securities exchange or
is regularly quoted by a recognized securities dealer, and selling prices are
reported, its fair market value shall be the closing price of such stock on the
date the value is to be determined, but if selling prices are not reported, its
fair market value shall be the mean between the high bid and low asked prices
for such stock on the date the value is to be determined (or if there are no
quoted prices for the date of grant, then for the last preceding business day on
which there were quoted prices).
 
     (b)      In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Administrator,
with reference to the Company’s net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company’s industry, the Company’s
position in the industry, the Company’s management, and the values of stock of
other corporations in the same or a similar line of business.
 
6.1.10         Option and SAR Term.  No Option or SAR shall be exercisable more
than 10 years after the date of grant, or such lesser period of time as is set
forth in the applicable agreement (the end of the maximum exercise period stated
in the agreement is referred to in the Plan as the “Expiration Date”).
 
6.2           Terms and Conditions to Which Only NQOs and SARs Are
Subject.  Options granted under the Plan which are designated as NQOs and SARs
shall be subject to the following terms and conditions:
 
6.2.1           Exercise Price.  The exercise price of an NQO and the base value
of an SAR shall be the amount determined by the Administrator as specified in
the option or SAR agreement, but shall not be less than the fair market value of
the Common Stock on the date of grant (determined under Section 6.1.9).
 
6.2.2           Termination of Employment.  Except as otherwise provided in the
applicable agreement, if for any reason a grantee ceases to be employed by the
Company or any of its Affiliates, Options that are NQOs and SARs held at the
date of termination (to the extent then exercisable) may be exercised in whole
or in part at any time within ninety (90) days of the date of such termination
(but in no event after the Expiration Date).  For purposes of this Section
6.2.2, “employment” includes service as a director, consultant or adviser.  For
purposes of this Section 6.2.2, a grantee’s employment shall not be deemed to
terminate by reason of the grantee’s transfer from the Company to an Affiliate,
or vice versa, or sick leave, military leave or other leave of absence approved
by the Administrator, if the period of any such leave does not exceed ninety
(90) days or, if longer, if the grantee’s right to reemployment by the Company
or any Affiliate is guaranteed either contractually or by statute.

 
6

--------------------------------------------------------------------------------

 

6.3           Terms and Conditions to Which Only ISOs Are Subject.  Options
granted under the Plan which are designated as ISOs shall be subject to the
following terms and conditions:
 
6.3.1           Exercise Price.  The exercise price of an ISO shall not be less
than the fair market value (determined in accordance with Section 6.1.9) of the
stock covered by the Option at the time the Option is granted.  The exercise
price of an ISO granted to any person who owns, directly or by attribution under
the Code (currently Section 424(d)), stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any Affiliate (a “Ten Percent Stockholder”) shall in no event be less than
one hundred ten percent (110%) of the fair market value (determined in
accordance with Section 6.1.9) of the stock covered by the Option at the time
the Option is granted.
 
6.3.2           Disqualifying Dispositions.  If stock acquired by exercise of an
ISO granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two (2)
years from the date of grant of the Option or within one year after the issuance
of such stock on exercise of the Option), the holder of the stock immediately
before the disposition shall promptly notify the Company in writing of the date
and terms of the disposition and shall provide such other information regarding
the Option as the Company may reasonably require.
 
6.3.3           Grant Date.  If an ISO is granted in anticipation of employment
as provided in Section 5.4, the Option shall be deemed granted, without further
approval, on the date the grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of the
Plan for Options granted on that date.
 
6.3.4           Term.  Notwithstanding Section 6.1.10, no ISO granted to any Ten
Percent Stockholder shall be exercisable more than five (5) years after the date
of grant.
 
6.3.5           Termination of Employment.  Except as otherwise provided in the
stock option agreement, if for any reason an optionee ceases to be employed by
the Company or any of its Affiliates, Options that are ISOs held at the date of
termination (to the extent then exercisable) may be exercised in whole or in
part at any time within 90 days of the date of termination (but in no event
after the Expiration Date).  For purposes of this Section 6.3.5, an optionee’s
employment shall not be deemed to terminate by reason of the optionee’s transfer
from the Company to an Affiliate, or vice versa, or sick leave, military leave
or other leave of absence approved by the Administrator, if the period of any
such leave does not exceed ninety (90) days or, if longer, if the optionee’s
right to reemployment by the Company or any Affiliate is guaranteed either
contractually or by statute.
 
6.4           Terms and Conditions Applicable Solely to SARs.  In addition to
the other terms and conditions applicable to SARs in this Section 6, the holder
shall be entitled to receive on exercise of an SAR only Common Stock at a fair
market value equal to the benefit to be received by the exercise.

 
7

--------------------------------------------------------------------------------

 

7.
MANNER OF EXERCISE

 
7.1           An optionee wishing to exercise an Option or SAR shall give
written notice to the Company at its principal executive office, to the
attention of the officer of the Company designated by the Administrator,
accompanied by payment of the exercise price and/or withholding taxes as
provided in Sections 6.1.6 and 6.1.7.  The date the Company receives written
notice of an exercise hereunder accompanied by the applicable payment will be
considered as the date such Option or SAR was exercised.
 
7.2           Promptly after receipt of written notice of exercise and the
applicable payments called for by Section 7.1, the Company shall, without stock
issue or transfer taxes to the holder or other person entitled to exercise the
Option or SAR, deliver to the holder or such other person a certificate or
certificates for the requisite number of shares of Common Stock.  A holder or
permitted transferee of an Option or SAR shall not have any privileges as a
stockholder with respect to any shares of Common Stock to be issued until the
date of issuance (as evidenced by the appropriate entry on the books of the
Company or a duly authorized transfer agent) of such shares.
 
8.
RESTRICTED STOCK

 
8.1           Grant or Sale of Restricted Stock.
 
8.1.1           No awards of restricted stock shall be granted under the Plan
after ten (10) years from the date of adoption of the Plan by the Board.
 
8.1.2           The Administrator may issue Common Stock under the Plan as a
grant or for such consideration (including services, and, subject to the
Sarbanes-Oxley Act of 2002, promissory notes) as determined by the
Administrator.  Common Stock issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Administrator.  The
restrictions may include restrictions concerning transferability, repurchase by
the Company and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Administrator.  If shares are subject
to forfeiture or repurchase by the Company, all dividends or other distributions
paid by the Company with respect to the shares may be retained by the Company
until the shares are no longer subject to forfeiture or repurchase, at which
time all accumulated amounts shall be paid to the recipient.  All Common Stock
issued pursuant to this Section 8 shall be subject to a purchase or grant
agreement, which shall be executed by the Company and the prospective recipient
of the Common Stock prior to the delivery of certificates representing such
stock to the recipient.  The purchase or grant agreement may contain any terms,
conditions, restrictions, representations and warranties required by the
Administrator.  The certificates representing the shares shall bear any legends
required by the Administrator.  The Administrator may require any purchaser of
restricted stock to pay to the Company in cash upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements.  If
the purchaser fails to pay the amount demanded, the Administrator may withhold
that amount from other amounts payable by the Company to the purchaser,
including salary, subject to applicable law.  With the consent of the
Administrator in its sole discretion, a purchaser may deliver Common Stock to
the Company to satisfy this withholding obligation.  Upon the issuance of
restricted stock, the number of shares reserved for issuance under the Plan
shall be reduced by the number of shares issued.

 
8

--------------------------------------------------------------------------------

 

8.2           Changes in Capital Structure.  In the event of a change in the
Company’s capital structure, as described in Section 6.1.1, appropriate
adjustments shall be made by the Administrator, in its sole discretion, in the
number and class of restricted stock subject to the Plan and the restricted
stock outstanding under the Plan; provided, however, that the Company shall not
be required to issue fractional shares as a result of any such adjustments.
 
8.3           Corporate Transactions.  In the event of a Corporate Transaction,
as defined in Section 6.1.2 hereof, to the extent not previously forfeited, all
restricted stock shall be forfeited immediately prior to the consummation of
such Corporate Transaction unless the Administrator determines otherwise in its
sole discretion; provided, however, that the Administrator, in its sole
discretion, may remove any restrictions as to any restricted stock.  The
Administrator may, in its sole discretion, provide that all outstanding
restricted stock participate in the Corporate Transaction with an equivalent
stock substituted by an applicable successor corporation subject to the
restriction.
 
9.
EMPLOYMENT OR CONSULTING RELATIONSHIP

 
Nothing in the Plan or any Option granted under the Plan shall interfere with or
limit in any way the right of the Company or of any of its Affiliates to
terminate the employment, consulting or advising of any optionee or restricted
stock holder at any time, nor confer upon any optionee or restricted stock
holder any right to continue in the employ of, or consult with, or advise, the
Company or any of its Affiliates.
 
10.
CONDITIONS UPON ISSUANCE OF SHARES

 
10.1         Securities Act.  Shares of Common Stock shall not be issued
pursuant to the exercise of an Option or the receipt of restricted stock unless
the exercise of such Option or such receipt of restricted stock and the issuance
and delivery of such shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended (the “Securities Act”).
 
10.2         Non-Compete Agreement.  As a further condition to the receipt of
Common Stock pursuant to the exercise of an Option or the receipt of restricted
stock, the optionee or recipient of restricted stock may be required not to
render services for any organization, or engage directly or indirectly in any
business, competitive with the Company at any time during which (i) an Option is
outstanding to such Optionee and for six (6) months after any exercise of an
Option or the receipt of Common Stock pursuant to the exercise of an Option and
(ii) restricted stock is owned by such recipient and for six (6) months after
the restrictions on such restricted stock lapse.  Failure to comply with this
condition shall cause such Option and the exercise or issuance of shares
thereunder and/or the award of restricted stock to be rescinded and the benefit
of such exercise, issuance or award to be repaid to the Company.
 
11.
NON-EXCLUSIVITY OF THE PLAN

 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.

 
9

--------------------------------------------------------------------------------

 

12.
MARKET STAND-OFF

 
Each optionee, holder of an SAR or recipient of restricted stock, if so
requested by the Company or any representative of the underwriters in connection
with any registration of the offering of any securities of the Company under the
Securities Act, shall not sell or otherwise transfer any shares of Common Stock
acquired upon exercise of Options, SARs or receipt of restricted stock during
the 180-day period following the effective date of a registration statement of
the Company filed under the Securities Act; provided, however, that such
restriction shall apply only to a registration statement of the Company which
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act and the restriction period
shall not exceed 90 days after the registration statement becomes effective.
 
13.
AMENDMENTS TO PLAN

 
The Board may at any time amend, alter, suspend or discontinue the
Plan.  Without the consent of an optionee, holder of an SAR or holder of
restricted stock, no amendment, alteration, suspension or discontinuance may
adversely affect such person’s outstanding Option(s), SAR(s) or the terms
applicable to restricted stock except to conform the Plan and ISOs granted under
the Plan to the requirements of federal or other tax laws relating to ISOs.  No
amendment, alteration, suspension or discontinuance shall require stockholder
approval unless (a) stockholder approval is required to preserve incentive stock
option treatment for federal income tax purposes or (b) the Board otherwise
concludes that stockholder approval is advisable.
 
14.
EFFECTIVE DATE OF PLAN; TERMINATION

 
The Plan shall become effective upon adoption by the Board; provided, however,
that no Option or SAR shall be exercisable unless and until written consent of
the stockholders of the Company, or approval of stockholders of the Company
voting at a validly called stockholders’ meeting, is obtained within twelve (12)
months after adoption by the Board.  If any Options or SARs are so granted and
stockholder approval shall not have been obtained within twelve (12) months of
the date of adoption of the Plan by the Board, such Options and SARs shall
terminate retroactively as of the date they were granted.  Awards may be made
under the Plan and exercise of Options and SARs shall occur only after there has
been compliance with all applicable federal and state securities laws.  The Plan
(but not Options and SARs previously granted under the Plan) shall terminate ten
(10) years from the date of its adoption by the Board.  Termination shall not
affect any outstanding Options or SARs or the terms applicable to previously
awarded restricted stock.

 
10

--------------------------------------------------------------------------------

 